Title: Annual Message to Congress: Editorial Note
From: 
To: 


                  
                  
                   By October 1804, composing the annual message to Congress was a part of Jefferson’s autumn routine. As in previous years, the president circulated a draft among the heads of the executive departments for comment before submitting his final version to Congress. In 1804, however, this review process did not include the attorney general, Levi Lincoln, whose departure from Worcester on 26 Oct. likely meant that he was not in Washington when Jefferson’s draft was making its rounds among the other cabinet members (Lincoln to TJ, 14 Oct.; Worcester National Aegis, 31 Oct.).
                  A full draft of the message for 1804 survives in Jefferson’s papers (Document I). The manuscript has the appearance of a fair copy, written on the polygraph and probably based on earlier stages of drafts that are not now extant. When Jefferson began drafting the message is not known, but the text was ready for review by the department heads on or before 25 Oct., the date on which he received James Madison’s comments (Document II). Remarks from Henry Dearborn, Albert Gallatin, and Robert Smith followed over the next few days (Documents iii-vi). After Jefferson received comments from the department heads, he made extensive alterations on the document. As far as possible, the Editors have reconstructed the text of Document I to the form in which Jefferson circulated the draft among the heads of departments. We have restored (and enclosed in brackets) text that Jefferson struck out in the revisions he made after the cabinet members’ review. We have omitted insertions or changes that we conjecture he introduced in the revision, including a paragraph on the problem of armed merchant vessels that he added in the margin (see note 2 at Document XI). The revised text became the final version of the message that Jefferson transmitted to Congress, and so his revisions can be traced by comparing Documents I and XI. A few variations between the copies sent to the House and the Senate may mean that the version received by the House was copied from a manuscript other than Document I (see notes 1, 3, and 4 at Document XI).
                  
                  Comparing the earlier version with the finished message, it is clear that Jefferson acted on most of the changes suggested by his executive colleagues. Many were relatively minor alterations in words and phrasing, such as Smith’s suggestion to change “will be” to “will have been” in the final sentence of the opening section. Dearborn’s remarks corrected a mistaken reference to the Potawatomis and also inspired the insertion of a sentence emphasizing the mutual benefits of the Indian trade. Other alterations were more substantial. Acting on recommendations by Gallatin and Smith, Jefferson removed a section regarding appropriations for naval repairs. Following Gallatin’s advice again, Jefferson also deleted his suggestions relating to the use of military volunteers. Comments by Madison and Gallatin led to a substantial revision of the section on “Spanish differences.” Jefferson also toned down the opening sentence of the “Gun-boats” section after Smith suggested the language in the draft “is rather too strong.” 
                  The draft as Jefferson circulated it among his advisers did not include a section regarding finances. Jefferson added that part later in the revision process, after he received the relevant information from the secretary of the Treasury (Documents vii-ix). He used a draft by Gallatin as the foundation for the financial section of the finished message, to which he added a concluding paragraph (see Document X). Jefferson dated the completed text 8 Nov., the day the message went to the Senate and the House of Representatives, but he probably finished the message a few days prior to that. The second session of the Eighth Congress commenced on 5 Nov. and the House formed a quorum the same day, but the Senate was unable to do so until 7 Nov. Later that day, a joint committee consisting of John Randolph and Roger Griswold of the House and Samuel Smith and Abraham Baldwin of the Senate waited on the president and notified him that both chambers were formed and ready to receive his communications. Jefferson replied that he would send a written message to both houses at noon the following day (JHRJournal of the House of Representatives of the United States, Washington, D.C., 1826, 9 vols., 5:5-7; JSJournal of the Senate of the United States, Washington, D.C., 1820-21, 5 vols., 3:412). 
               